USCA4 Appeal: 22-1067      Doc: 40         Filed: 12/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1067


        MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                            Plaintiff - Appellant,

                     v.

        RICHLAND COUNTY SHERIFF’S DEPARTMENT, RCSD, as employer of
        Deputy Pierce/Pearce; LEON LOTT, officially as Sheriff of Richland County (RC),
        South Carolina (SC) for injunctive relief; FORMER RCSD DEPUTY
        PIERCE/PEARCE, individually for damages; and all their subordinates and/or
        agents who did and/or intend to injure Plaintiff,

                            Defendants - Appellees.


        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Mary G. Lewis, District Judge. (3:18-cv-00578-MGL)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Marie Therese Assa’ad-Faltas, Appellant Pro Se. Robert David Garfield, CROWE
        LAFAVE GARFIELD & BAGLEY, LLC, Columbia, South Carolina; Andrew
        Lindemann, LINDEMANN & DAVIS, P.A., Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1067      Doc: 40        Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

              Marie Therese Assa’ad-Faltas appeals the district court’s judgment entered in

        Defendants’ favor in Assa’ad-Faltas’ action raising 42 U.S.C. § 1983 and state law claims,

        and the court’s orders denying Assa’ad-Faltas’ postjudgment motions. We have reviewed

        the record and find no reversible error. Accordingly, we affirm the district court’s

        judgment and orders. See Assa’ad-Faltas v. Richland Cnty. Sheriff’s Dep’t, No. 3:18-cv-

        00578-MGL (D.S.C. Mar. 29, 2021; Jan. 13, 2022). We deny all pending motions. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2